American Century Quantitative Equity Funds, Inc. Statement of Additional Information Supplement Disciplined Growth Fund ■ Disciplined Growth 130/30 Fund Equity Growth Fund ■ Equity Growth 130/30 Fund Equity Market Neutral Fund ■ Global Gold Fund Income & Growth Fund ■ International Core Equity Fund NT Equity Growth Fund ■ NT Small Company Fund Small Company Fund ■ Strategic Inflation Opportunities Fund Utilities Fund Supplement dated December 11, 2010 ¡ Statement of Additional Information dated November 1, 2010 The following replaces the Accounts Managed section on page 55. Accounts Managed The portfolio managers are responsible for the day-to-day management of various accounts, as indicated by the following table. None of these accounts has an advisory fee based on the performance of the account. Accounts Managed (As of June 30, 2010) Registered Investment Companies (e.g., American Century Investments funds and American Century Investments - subadvised funds) Other Pooled Investment Vehicles (e.g., commingled trusts and 529 education savings plans) Other Accounts (e.g., separate accounts and corporate accounts,including incubation strategies and corporate money) Bob Gahagan Number of Accounts 19 2 1 Assets $17.7 billion(1) $177.3 million $466.0 million Brian L. Garbe(2) Number of Accounts 6 0 1 Assets $2.7 billion(3) N/A $1.8 million Brian Howell Number of Accounts 18 2 2 Assets $16.1 billion(1) $177.3 million $943.9 million Armando Lacayo(4) Number of Accounts 1 0 0 Assets $5.6 million(5) N/A N/A John Lovito Number of Accounts 2 0 0 Assets $1.5 billion(1) N/A N/A William Martin(4) Number of Accounts 9 1 2 Assets $4.4 billion(6) $32.1 million $3.2 million Claudia Musat(2) Number of Accounts 8 1 2 Assets $5.4 billion(7) $33.4 million $4.0 million Lynette Pang(2) Number of Accounts 4 0 1 Assets $1.8 billion(8) N/A $1.6 million Tal Sansani Number of Accounts 2 0 0 Assets $390.4 million(9) N/A N/A Federico Garcia Zamora Number of Accounts 2 0 0 Assets $1.5 billion(1) N/A N/A Elizabeth Xie(4) Number of Accounts 1 0 0 Assets $5.6 million (5) N/A N/A 1 Includes $7.9 million in Strategic Inflation Opportunities. 2 This individual became a portfolio manager for additional accounts on December 10, 2010. Information is provided as of December 6, 2010, and is presented as if he or she was a portfolio manager for such accounts on that date. 3 Includes $103.5 million in Equity Market Neutral, $1.6 billion in Income & Growth, $104.4 million in NT Small Company and $288.8 million in Small Company. 4 This individual became a portfolio manager for additional accounts on August 9, 2010. Information is provided as of August 4, 2010, and is presented as if he or she was a portfolio manager for such accounts on that date. 5 Includes $5.6 million in International Core Equity. 6 Includes $16.0 million in Disciplined Growth, $1.8 billion in Equity Growth, $1.1 billion in Global Gold, $319.4 million in NT Equity Growth, $7.9 million in Strategic Inflation Opportunities and $246.7 million in Utilities. 7 Includes $103.5 million in Equity Market Neutral, $2.1 billion in Equity Growth, $430.3 million in NT Equity Growth, and $1.6 billion in Income & Growth. 8 Includes $21.1 million in Disciplined Growth, $1.4 billion in Global Gold, and $255.9 million in Utilities. 9 Includes $76.4 million in NT Small Company and $314.0 million in Small Company. The following replaces the Ownership of Securities section on pages 58-59. Ownership of Securities The following table indicates the dollar range of securities of each fund beneficially owned by the fund’s portfolio managers as of June 30, 2010, the fund’s most recent fiscal year end. Because Disciplined Growth 130/30 and Equity Growth 130/30 were not in operation as of June 30, 2010, they are not included in the table below. Ownership of Securities Aggregate Dollar Range of Securities in Fund Disciplined Growth William Martin A Lynette Pang C Equity Growth William Martin D Claudia E. Musat A Equity Market Neutral Brian Garbe(1) A Claudia E. Musat C Global Gold William Martin D Lynette Pang(1) C Income & Growth Brian Garbe(1) A Claudia Musat(1) A International Core Equity Armando Lacayo(2) A Elizabeth Xie(2) C NT Equity Growth William Martin(3) A Claudia E. Musat(3) A NT Small Company Brian L. Garbe(3) A Tal Sansani(3) A Small Company Brian L. Garbe A Tal Sansani A Strategic Inflation Opportunities Bob Gahagan A William Martin A Brian Howell A John Lovito A Federico Garcia Zamora A Utilities William Martin(2) A Lynette Pang(1) A Ranges: A – none; B – $1-$10,000; C – $10,001-$50,000; D – $50,001-$100,000; E – $100,001-$500,000;F – $500,001-$1,000,000; G – More than $1,000,000. 1 Information is provided as of December 6, 2010. 2 Information is provided as of August 4, 2010. 3 The portfolio managers cannot invest directly in this fund, which is available for purchase only by certain funds of funds advised by American Century Investments. ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-703111012
